DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain metals for conductive layer 23a, does not reasonably provide enablement for all kind of metal for the conductive layer 23a.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Claims 3, 13 and 18 recite “the conductive layer contains a metal”, which would raise the enablement issues.  The phrase “a metal” can be interpreted as any elemental metal in the periodic table, such as Fe or Mn.   However, the originally filed specification did not provide such as support (i.e. the metal can be Fe or Mn).   The current specification, however, does teaches that the conductive layer 23a can be certain metals as stated in paragraph [0085], but not all kinds of metal in the periodic table.   
Thus, to resolve the foregoing issues, claims 3, 13 and 18 may be amended as – the conductive layer contains titanium and nitrogen --, like previous version.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The terms “high refractive index layers” and “low refractive index layers” in claim 6 are relative terms which render the claim indefinite. The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	 Claim 7 is also rejected for the same reason as that of claim 6, as claim 7 depends on claim 6 and thus inherit the same deficiency as that of claim 6.

 (Note)  The claim may be amended as – the multilayer film including two different refractive index layers alternately stacked --.

Double Patenting
Claims 9, 10, 16-20, 25 and 26 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	In this regard, the claimed language in claim body of claim 9 is identical to that of claim 8.  The only difference between claim 9 and claim 8 is the preamble, wherein the preamble of claim 8 recites “[a] reflective mask blank”, whereas the preamble of claim 9 recites “[a] reflective mask.”   Since claim bodies in both claims 8 and 9 are identical and cannot limit their corresponding preamble, one of the ordinary skill in the art would not be able to distinguish the difference between claims 8 and 9.  Therefore, considering the preamble and the claim body as a whole, claim 9 is a substantial duplicate of claim 8.
	In addition, dependent claims 16-20, 25 and 26 are identical to dependent claims 11-15, 23 and 24.

Allowable Subject Matter
Claims 1, 2, 4, 5, 8, 11, 12, 14, 15 and 21-24 are allowed.
Claims 3, 6, 7 and 13 would be allowable if the 112-first-paragraph and 112-second-paragraph rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0108766.  The improvement comprises: a mechanical strength of the conductive film is greater than a crack generation load value of 500 mN; the upper layer contains tantalum (Ta) and boron (B) and the upper layer has a film thickness of 0.5 nm or more and less than 10 nm (claims 1 and 8). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Sep. 1, 2022



/HSIEN MING LEE/